Citation Nr: 1527325	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-23 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a left ear infection. 

3.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to March 2007.  He is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction has subsequently transferred to the Oakland, California RO.

In the May 2008 rating decision, the RO denied the Veteran's claims of service connection for tinnitus, post-traumatic stress disorder (PTSD), and a chronic lumbar sprain.  In June 2008, the Veteran a submitted notice of disagreement (NOD) with the May 2008 rating decision, and in June 2009 the RO issued a statement of the case (SOC).  In September 2009, he submitted his timely substantive appeal.  In a February 2013 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating and granted service connection for tinnitus and assigned a 10 percent disability rating.  In a June 2013 rating decision, the RO granted service connection for a chronic lumbar sprain and assigned a 10 percent disability rating.  In December 2013, the Veteran submitted a NOD as to the initial disability rating in excess of 10 percent for a chronic lumbar strain.  In April 2014, the RO issued a SOC for an initial disability rating in excess of 10 percent for a chronic lumbar strain.  

With regard to the tinnitus claim, the Veteran indicated that he disagreed with service connection; there was no disagreement expressed regarding the evaluation assigned or the effective date of the award.  Since service connection for tinnitus has been granted, there is no matter in controversy remaining for that matter.  As to the initial disability rating in excess of 50 percent for PTSD, the Veteran did not submit a NOD to that matter; and therefore, the Board does not have jurisdiction over that claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that there can be only one jurisdiction-conferring NOD for each issue raised by a claim).  As to the chronic lumbar strain, the Veteran has not submitted a substantive appeal as to that issue.  Thus, the Board does not have jurisdiction over that claim.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's September 2009 substantive appeal, he indicated that he wished to have a hearing before the Board, at the local regional office.  In a July 2014 VA form 646, the Veteran's representative again requested a Board hearing at a local regional office.  In April 2015, VA sent to the Veteran a letter requesting that he clarify the type of hearing he wishes to pursue.  The April 2015 letter stated that if the Veteran did not respond within 30 days, then the Board would offer him a Board hearing at the local regional office.  The Veteran did not respond.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local regional office and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


